UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7467


MANUEL CAMARILLO-CHAGOYA,

                Petitioner - Appellant,

          v.

KAREN F. HOGSTEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.   Cheryl Ann Eifert,
Magistrate Judge. (1:13-cv-16790)


Submitted:   January 27, 2014              Decided:   February 5, 2014


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Manuel Camarillo-Chagoya, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manuel      Camarillo-Chagoya             appeals         the     magistrate

judge’s order construing his 28 U.S.C. § 2241 (2012) petition as

a motion under 28 U.S.C. § 2255 (2012) and transferring his case

to the District Court for the Western District of Arkansas.                              We

conclude that the magistrate judge lacked jurisdiction to enter

this dispositional order.               We therefore vacate the magistrate

judge’s order and remand for further proceedings.

            “The statutory scheme of [28 U.S.C.] § 636 [(2012)]

contemplates two distinct ways of granting a magistrate judge

jurisdiction    over       a   § 2255    motion”       or     other    postconviction

petition.     United States v. Bryson, 981 F.2d 720, 723 (4th Cir.

1992).       Under    § 636(b)(1)(B),           a    magistrate        judge       may   be

designated to conduct a hearing and submit proposed findings and

recommendations in such cases.                  “This subsection contemplates

that magistrate judges may hear matters in post-trial relief

proceedings, but may not decide them.”                  Id.    “Alternatively, the

statutory    scheme     [§ 636(c)]       also       contemplates       that    a    § 2255

motion can be decided by a magistrate judge with the consent of

the parties.”     Id.      The consent of the parties was not given in

this case.      Absent both designation by the district court and

consent of the parties, pursuant to § 636(c), a magistrate judge

lacks    authority    to    issue   dispositive        orders.         See    28    U.S.C.

§ 636(b); Fed. R. Civ. P. 73.

                                          2
           Here,   not    only     did       the   magistrate     judge’s     order

dispose of Camarillo-Chagoya’s § 2241 petition by construing it

as a motion to vacate under 28 U.S.C. § 2255 (2012), it failed

to provide Camarillo-Chagoya with the requisite notice of this

action and an opportunity to either withdraw the motion or amend

it to add “all the § 2255 claims he believes he has.”                    Castro v.

United States, 540 U.S. 375, 384 (2003).

           Accordingly,    we    grant        leave   to    proceed      in   forma

pauperis, vacate the order entered by the magistrate judge, and

remand this case for further proceedings.                   The district court

clerk is directed to inform the Clerk of the Western District of

Arkansas   of   this   decision.         We    dispense    with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           VACATED AND REMANDED




                                         3